DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, and 6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi (JP-2005214448, foreign patent citation 1 of IDS dated 2022-02-04), and further in view of Mori (JP-11264564, foreign patent citation 1 of IDS dated 2021-04-16) . Citations made to these documents will reference the versions submitted by applicant. 
Regarding claim 1, Tsuyoshi discloses an indoor unit of an air-conditioning apparatus (p. 23, ¶ 11), the indoor unit comprising:
a first heat exchanger (10C, fig. 2) inclined forward and downward (fig. 2);

a drain pan (17, not shown, pg.17 ¶ 57) provided below the second heat exchanger (fig. 2); and
a blocking member (drain guide 20, fig. 6, pg.17 ¶ 57) covering an area between the first heat exchanger and the second heat exchanger and also a part of the first heat exchanger and also a part of the second heat exchanger from a front side (fig. 6, the drain guide 20 covers a portion of both heat exchangers when viewed from the front), the first heat exchanger having at least one heat exchanging unit (the heat exchanger itself is the at least one heat exchanging unit), the heat exchanging unit including a plurality of first heat-transfer fins arranged apart from each other in a left-right direction (pg. 21, ¶ 7), and
a plurality of first heat-transfer pipes (P, fig. 2) extending through the plurality of first heat-transfer fins (pg. 26, ¶ 18), an upper edge of the blocking member being higher than a front edge at a lower end of the heat exchanging unit disposed at a front-most side (fig. 6, drain guide 20 extends above the lowest part of the first heat exchanger 10C) and being higher than a first heat-transfer pipe disposed at a lowest position among the plurality of first heat-transfer pipes in the heat exchanging unit disposed at the front-most side (fig. 6, the drain guide 20 extends above the lowest first heat-transfer pipe P of first heat exchanger 10C),
the second heat exchanger including a plurality of second heat-transfer fins arranged apart from each other in the left-right direction (pg. 26, ¶ 18), and
a plurality of second heat-transfer pipes extending through the plurality of second heat- transfer fins (pg. 26, ¶ 18), the blocking member including a claw unit for securing the blocking member (claw portion 23, fig. 7, and pg. 26 ¶ 19), 

Therefore in view of Mori’s teaching it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the indoor unit of Tsuyoshi with the claw unit being hooked to at least two of the plurality of first heat-transfer pipes and the plurality of second heat-transfer pipes as taught by Mori. Such would provide the benefit of preventing downward deformation due to weight or impact (see Mori pg. 12 ¶ 18).
Regarding claim 5, Tsuyoshi discloses the blocking member is made of at least one of resin and metal (pg. 26 ¶ 19, drain guide 20 is made of resin).
Regarding claim 6, Tsuyoshi fails to disclose a part including the upper edge of the blocking member is inclined and extends rearward as the part extends upward. However Mori teaches a part including the upper edge of the blocking member is inclined and extends rearward as the part extends upward. (Mori fig. 2, the upper edge of air shield 5 is inclined and extends rearward). 
Therefore in view of Mori’s teaching it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the indoor unit of Tsuyoshi with the part including the upper edge of the blocking member is inclined and extends rearward as the part extends upward, as such would provide the benefit of preventing downward deformation (see Mori pg. 9 ¶ 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/ERIC S RUPPERT/            Primary Examiner, Art Unit 3763